 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9                              SOUTHERN DIVISION—SANTA ANA
10 PNR MARKETING                               Case No. 8:18-CV-01600-AG-KES
   SOLUTIONS, LLC, dba                         Hon. Andrew J. Guilford, Ctrm. 10D
11 FUNFLICKS, a California limited
   liability company,                          ORDER OF DISMISSAL OF ACTION
12
                 Plaintiff,                    [Fed.R.Civ.Proc. 41(a)(2)]
13
   v.
14
   FUN FLICKS OF SOUTHERN
15 CALIFORNIA LLC, a California
   limited liability company,
16 FUNFLICKS AUDIOVISUALS,
   a California corporation, CHAD
17 HARRISON, an individual,
   CHARLES HUNTER, an
18 individual, and MATTHEW
   DIAS, an individual,
19
                 Defendants.
20
   FUN FLICKS OF SOUTHERN
21 CALIFORNIA LLC,
22                      Cross-Claimant,
23 v.
24 FUNFLICKS AUDIOVISUALS;
   CHARLES HUNTER;
25 MATTHEW DIAS; and ROES 1
   through 10, Inclusive,
26
   Cross-Defendants.
27
28
     Krongold Law Corp., P.C.                    -1-
                                          ORDER OF DISMISSAL
 1                                ORDER OF DISMISSAL
 2         Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, and the
 3 Stipulation of Plaintiff PNR Marketing Solutions LLC, a California limited liability
 4 company, Defendant and Cross-Claimant Fun Flicks of Southern California LLC, a
 5 California limited liability company, Defendant Chad Harrison, and Defendants and
 6 Cross-Defendants FunFlicks Audiovisuals, a California corporation, Matthew Dias,
 7 and Charles Hunter (collectively, Parties), and upon finding good cause, IT IS
 8 HEREBY ORDERED as follows:
 9         1.     The action is hereby dismissed with prejudice, with each side bearing
10 their own attorney’s fees and costs;
11         2.     The Court shall retain jurisdiction of this action and the parties in order
12 to enforce the provisions of the Settlement Agreement and Mutual General Release,
13 dated June 12, 2019, entered between the Parties, including the entry of judgment, if
14 necessary pursuant to Kokkonen v. Guardian Life Insurance Co. of America, 511
15 U.S. 375, 381-82 (1994). Said Settlement and Mutual General Release is lodged
16 under seal with the court.
17
18 DATED: June 21, 2019                      _____________________________________
                                             Andrew J. Guilford
19                                           United States District Judge
20
21
22
23
24
25
26
27
28
     KRONGOLD LAW CORP.                        -2-
                                      ORDER OF DISMISSAL
